     Case 4:21-cv-00140 Document 50 Filed on 05/06/21 in TXSD Page 1 of 9




                        UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION
ANTONIO CABALLERO,
       Judgment Creditor & Garnishor,

v.

FUERZAS ARMADAS REVOLUCIONARIAS
DE COLOMBIA a/k/a FARC-EP a/k/a
REVOLUTIONARY ARMED FORCES OF
COLOMBIA; and THE NORTE DEL VALLE
CARTEL,
       Judgment Debtors,
                                            CIVIL ACTION NO. 4:21-cv-00140
v.

VITOL INC.,
       Garnishee.
_________________________________________
VITOL INC.,
       Third-Party Petitioner.

v.

ANTONIO CABALLERO; ROSNEFT
TRADING, S.A.; and LDC SUPPLY
INTERNATIONAL, LLC,
            Third-Party Respondents.


     THIRD-PARTY RESPONDENT ROSNEFT TRADING, S.A.’S ANSWER TO
                     INTERPLEADER PETITION
       Case 4:21-cv-00140 Document 50 Filed on 05/06/21 in TXSD Page 2 of 9




                                              ANSWER

        Third-party respondent Rosneft Trading, S.A. (“RTSA”), by and through undersigned

counsel, hereby answers the Third-Party Petition in Interpleader of Vitol, Inc. (“Vitol”), according

to its numbered paragraphs and sections as follows. See Dkt. 7.

V.      Nature Of The Counterclaim And Third-Party Claim

        16.       RTSA admits the allegations in paragraph 16.


        17.       RTSA admits the allegations in paragraph 17 to the extent that it admits that it has

a legal interest in the “Rosneft Trading Debt,” part of the “Subject Assets” as defined by Vitol,

and that Plaintiff seeks an order under the referenced statutes. See Dkt. 7, at ¶ 6. To the extent that

paragraph 17 alleges that Caballero has any interest in the Rosneft Trading Debt, RTSA denies

that Caballero possesses any interest or valid claim to the Rosneft Trading Debt. RTSA denies

knowledge or information sufficient to form a belief as to the truth of the allegations regarding

claims by other entities or claims involving LDC Supply International, LLC’s (“LDC”) assets. To

the extent that the remaining allegations in paragraph 17 state a legal conclusion, no response is

required.


VI.     Jurisdiction And Venue

        18.       As the allegations in paragraph 18 set forth Vitol’s jurisdictional allegations and

thus purport to state legal conclusions and questions of law for the Court, no response is required.


        19.       As the allegations in paragraph 19 set forth Vitol’s venue allegations and thus

purport to state legal conclusions and questions of law for the Court, no response is required.


VII.    Parties




                                                   2
      Case 4:21-cv-00140 Document 50 Filed on 05/06/21 in TXSD Page 3 of 9




       20.     RTSA denies knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph 20.


       21.     RTSA denies knowledge or information sufficient to form a belief as to the truth of

the allegations regarding Caballero’s citizenship and state of residence. RTSA admits the

remainder of the allegations in paragraph 21.


       22.     RTSA admits the allegations in paragraph 22, except that RTSA was designated by

OFAC as a Specially Designated National on February 18, 2020, rather than February 18, 2019 as

alleged in the interpleader petition.


       23.     RTSA denies knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph 23.


VIII. Facts Common To All Counterclaims And Third-Party Claims

       24.     RTSA denies knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph 24 regarding where the “Rosneft Trading Debt” resides on Vitol’s

books and regarding Vitol’s treatment of the “Rosneft Trading Debt” as a blocked asset. RTSA

admits the remaining allegations in paragraph 24.


       25.     RTSA denies knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph 25.


       26.     RTSA denies knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph 26 regarding whether Caballero’s Final Judgment remains unsatisfied.

RTSA admits the remaining allegations in paragraph 26.




                                                3
      Case 4:21-cv-00140 Document 50 Filed on 05/06/21 in TXSD Page 4 of 9




       27.     RTSA denies knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph 27 regarding service on, or appearances by, entities other than RTSA.

RTSA admits the remaining allegations in paragraph 27.


       28.     RTSA denies knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph 28 regarding the relationship between LDC and Vitol, Caballero’s

attempted service on LDC, and what Caballero knew prior to his attempted service of process.

RTSA admits that it is the entity holding an interest in the “Rosneft Trading Debt,” and is a legal

entity organized under the laws of, and with its principal place of business in, Switzerland. RTSA

further admits that the “Moscow Address” is not the proper address of RTSA and admits that

Caballero has not served RTSA as required by the Texas Rules of Civil Procedure and the Hague

Convention on the Service Abroad of Judicial and Extrajudicial Documents in Civil or Commercial

Matters. To the extent the allegations in paragraph 28 purport to state legal conclusions or

questions of law for the Court, no response is required.


       29.     RTSA admits the allegations in paragraph 29.


       30.     RTSA denies knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph 30, and to the extent the allegations in paragraph 30 purport to state a

legal conclusion or questions of law for the Court, no response is required.


       31.     As the allegations in paragraph 31 purport to state legal conclusions or questions of

law for the Court, no response is required.


IX.    First Counterclaim And First Third-Party Claim: For Interpleader Relief




                                                 4
      Case 4:21-cv-00140 Document 50 Filed on 05/06/21 in TXSD Page 5 of 9




       32.     Paragraph 32 repeats and re-alleges Vitol’s allegations in paragraphs 1 through 31.

For paragraphs 16-32, comprising Vitol’s interpleader petition, RTSA re-asserts its responses to

Vitol’s allegations as set forth in paragraphs 16-32, above. Paragraphs 1-15 comprise Vitol’s

answer to Plaintiff’s writ of garnishment and affirmative defenses, and thus no response from third-

party respondent RTSA is required. See Dkt. 7.


       33.     RTSA denies knowledge or information sufficient to form a belief as to the truth of

the allegations regarding LDC’s claims to the Subject Assets. RTSA admits the remaining

allegations in paragraph 33.


       34.     The allegations in paragraph 34 purport to state legal conclusions or questions of

law for the Court, and thus no response is required.


       35.     The allegations in paragraph 35 purport to state legal conclusions or questions of

law for the Court, and thus no response is required.


       36.     The allegations in paragraph 36 purport to state legal conclusions or questions of

law for the Court, and thus no response is required.


                                 AFFIRMATIVE DEFENSES




                                                 5
      Case 4:21-cv-00140 Document 50 Filed on 05/06/21 in TXSD Page 6 of 9




       37.     As additional defenses, RTSA alleges, asserts, and avers the following defenses,

which apply to each and every claim asserted by Caballero against RTSA to which such defense

is or may be applicable. By virtue of alleging these defenses, RTSA does not assume the burden

of proof or persuasion where such burden is not otherwise legally assigned to them. Nothing stated

herein is intended or shall be construed as an admission that any particular issue or subject matter

is relevant to this action. RTSA expressly reserves the right to amend and/or supplement their

affirmative and other defenses.


                               FIRST AFFIRMATIVE DEFENSE

       38.     RTSA holds a legal interest in the trade payable that is referred to in Vitol’s

Interpleader Petition as the “Rosneft Trading Debt.” See Dkt. 7, ¶ 24. The Rosneft Trading Debt

is a trade payable, valued at $12,661,259.98, related to a completed transaction between RTSA

and Vitol that remains unpaid to RTSA. Therefore, RTSA holds a legal interest in the full amount

of the Rosneft Trading Debt.


                            SECOND AFFIRMATIVE DEFENSE

       39.     RTSA denies that Caballero has any interest in, or valid claim to, the Rosneft

Trading Debt as defined in Vitol’s Answer and Interpleader petition. See Dkt. 7, ¶ 6. Any claim

by Caballero to the Rosneft Trading Debt rests on Caballero’s allegation that RTSA is an “agent

or instrumentality” of the FARC under the Terrorism Risk Insurance Act § 201. RTSA denies that

it is an agent or instrumentality of the FARC.


                               THIRD AFFIRMATIVE DEFENSE




                                                 6
      Case 4:21-cv-00140 Document 50 Filed on 05/06/21 in TXSD Page 7 of 9




       40.     RTSA further denies that Caballero has any interest in, or valid claim to, the

Rosneft Trading Debt, because any claim by Caballero rests on his Final Judgment against the

judgment debtor, the FARC. As Caballero’s final judgment is void, Caballero has no valid claim

to the Rosneft Trading Debt.


                             FOURTH AFFIRMATIVE DEFENSE

       41.     Caballero’s claim to the Rosneft Trading debt is invalid, inter alia, for the grounds

set out in RTSA’s Motion To Dissolve The December 23, 2020 Writ Of Garnishment, To Vacate

The Underlying Order Directing Its Issuance, And For Other Relief and RTSA’s Reply In Support

Of Motion To Dissolve The December 23, 2020 Writ Of Garnishment, To Vacate The Underlying

Order Directing Its Issuance, And For Other Relief, all of which are incorporated and re-asserted

by reference as if set forth herein. See Dkt. 31-1; Dkt. 45.




                                                  7
     Case 4:21-cv-00140 Document 50 Filed on 05/06/21 in TXSD Page 8 of 9




Respectfully submitted,



 Dated:    May 6, 2021                NORTON ROSE FULBRIGHT US LLP
           Austin, Texas
                                      By: /s/ Mark Oakes
                                            Mark Oakes
                                            98 San Jacinto Boulevard, Suite 1100
                                            Austin, Texas 78701-4255
                                            Tel.: (512) 474-5201
                                            Fax: (512) 536-4598
                                             mark.oakes@nortonrosefulbright.com

                                           Steve Dollar
                                           1301 Avenue of the Americas
                                           New York, New York 10019
                                           Tel.:     (212) 318-3000
                                           Fax:      (212) 318-3400
                                           steve.dollar@nortonrosefulbright.com
                                           Admitted Pro Hac Vice


                                          Attorneys for Third-Party Respondent
                                          Rosneft Trading, S.A.




                                      8
      Case 4:21-cv-00140 Document 50 Filed on 05/06/21 in TXSD Page 9 of 9




                                CERTIFICATE OF SERVICE

        I certify that on May 6, 2021, this document was electronically filed with the Clerk of
Court using the CM/ECF system, which will send notification of such filing to all counsel of
record.

                                                 NORTON ROSE FULBRIGHT US LLP

                                                 By: /s/ Mark Oakes
                                                         Mark Oakes
                                                         98 San Jacinto Boulevard, Suite 1100
                                                         Austin, Texas 78701-4255
                                                         Tel.: 512.474.5201
                                                         Fax: 512.536.4598
                                                         mark.oakes@nortonrosefulbright.com

                                                  Attorney for Third-Party Respondent Rosneft
                                                 Trading S.A.




                                                 9
